Hooker, J.
The relator, an owner of land in the county of Wayne, sought to remove by certiorari, to the circuit court for the county of Wayne, certain proceedings *351of the drain commissioners of the counties of Wayne and Macomb, whereby- they undertook to lay out and establish a drain traversing portions of both of said counties. The notice was not served seasonably upon the commissioner for the county of Macomb, nor was he a party named in the writ, which issued only to the drain commissioner of the county of Wayne. Section 1740p7, 3 How. Stat., requires joint action by the commissioners in such cases. They practically act as a board, and both should have been made parties to the writ, not only because of their joint official action and control of such proceedings, but because of the fact that each of said counties is interested in the proceeding, and entitled to a hearing through its drain commissioner. Wilson v. Gifford, 41 Mich. 417; 4 Enc. Pl. & Prac. 183. Unlike the case of Wilson v. Gifford, supra, the writ failed to mention the commissioner of Macomb county officially or by name. We are of the opinion, therefore, that the proceeding was properly dismissed, and the writ of mandamus is therefore denied.
The other Justices concurred.